STATE OF MICHIGAN

                            COURT OF APPEALS



ROBERT SCHECHTER & ASSOCIATES, INC.,                                 UNPUBLISHED
d/b/a SCHECHTER WEALTH STRATEGIES,                                   December 8, 2015

               Plaintiff-Appellant,

v                                                                    No. 323561
                                                                     Genesee Circuit Court
LEE D. CHURCHILL,                                                    LC No. 14-103067-CK

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and MARKEY and M. J. KELLY, JJ.

PER CURIAM.

         Plaintiff appeals by right the trial court’s order granting summary disposition in favor of
defendant pursuant to MCR 2.116(C)(10) prior to discovery. Plaintiff is a “Michigan
corporation that specializes in wealth management and investment alternatives, including the sale
of life insurance based planning solutions.” Defendant is a licensed insurance agent. Plaintiff
alleged breach of contract, fraud, silent fraud, and breach of fiduciary duty based on the
contention that defendant procured a sale of a life insurance policy and concealed doing so from
plaintiff, in contravention of an exclusivity agreement between the parties. We agree with
plaintiff that summary disposition was premature. We reverse and remand.

        The parties entered into a contract in 2010 under which defendant would pursue various
products on behalf of plaintiff; plaintiff would pay defendant’s reasonable expenses; the parties
would share the profits, and defendant would not procure any sales for himself or any entity
other than plaintiff. During the pendency of the 2010 contract between the parties, non-party
Christopher K. Braun began a part-time independent contractorship with plaintiff, serving as a
technical expert and tax attorney. Braun was at that time under a non-competition agreement
with his prior employer. Defendant’s contract with plaintiff lasted until June 1, 2013, when the
parties amended their agreement: defendant was no longer exclusively bound and plaintiff
would no longer cover defendant’s expenses. The amendment applied only to cases initiated
after that date. Defendant provided plaintiff with a list of “cases already in-house,” to which the
original contract would still apply. Braun’s independent contractorship and non-competition
agreement both terminated shortly before the 2013 amendment. On July 9, 2013, defendant’s
association with plaintiff ended.




                                                -1-
        In December of 2013, defendant closed on a multi-million dollar life insurance policy,
which generated a significant commission for defendant. The case that culminated in that policy
was not included in defendant’s list of “cases already in-house.” Plaintiff contends that
defendant had in fact been pursuing the case while still under the exclusivity agreement, and
defendant failed to disclose it to avoid sharing the sales commission. In lieu of an answer,
defendant moved for summary disposition, arguing that there was no genuine issue of material
fact that the opportunity to make the policy sale did not arise until after June 1, 2013. Defendant
and Braun both submitted affidavits to that effect. Defendant additionally pointed out that he
discussed the intricacies of making the sale at a conference that he knew was attended by the son
of plaintiff’s namesake, Robert Schechter. Braun additionally pointed out that the insured was a
former client of Braun’s former employer, and he would not have contacted the insured in
violation of his restrictive covenant.

       Plaintiff contends that a sale of that nature could not have closed so quickly, and in
additional support provided several email messages between defendant, Braun, and National
Financial Partners (NFP), another wealth management entity, prior to June 1, 2013, in which
they discussed a possible financing arrangement with several significant similarities to the life
insurance policy arrangement. Defendant and Braun contend that their discussion was merely
hypothetical and note that the discussion featured several notable differences, as well. Plaintiff
sought additional discovery on the matter and argued that summary disposition before any
discovery was conducted was premature.

       After a hearing, the trial court granted defendant’s motion for summary disposition
pursuant to MCR 2.116(C)(10). This appeal followed.

        A grant or denial of summary disposition is reviewed de novo on the basis of the entire
record to determine if the moving party is entitled to judgment as a matter of law. Maiden v
Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). When reviewing a motion under MCR
2.116(C)(10), which tests the factual sufficiency of the complaint, this Court considers all
evidence submitted by the parties in the light most favorable to the non-moving party and grants
summary disposition only where the evidence fails to establish a genuine issue regarding any
material fact. Id. at 120. If discovery is incomplete, summary disposition is generally premature
“unless no fair likelihood exists that additional discovery would reveal more support for the
nonmoving party’s position.” Wurtz v Beecher Metro Dist, 495 Mich. 242, 258; 84 NW2d 121
(2014).

       Although the party moving for summary disposition has the initial burden of
demonstrating that no material factual question exists, the nonmoving party must then show that
a material question does exist. Quinto v Cross & Peters Co, 451 Mich. 358, 361-363; 547 NW2d
314 (1996). The nonmoving party is so obligated even where discovery is incomplete, and it
may not conduct a fishing expedition to attempt to do so. Bellows v Delaware McDonald’s
Corp, 206 Mich. App. 555, 561; 522 NW2d 707 (1994); In re Estate of Hammond, 215 Mich. App.
379, 386-387; 547 NW2d 36 (1996). Although the requisite evidence may be circumstantial, it
must be more than mere conjecture. Libralter Plastics, Inc v Chubb Group of Ins Cos, 199 Mich




                                                -2-
App 482, 486; 502 NW2d 742 (1993). Plaintiff contends that it submitted competent evidence
establishing that a genuine question of material fact exists, or at least that there is a fair
likelihood that further discoverable evidence will support its claims. We agree.1

        Plaintiff relies in significant part on the above-mentioned email chain, assessed in the
context of the life insurance financing having been particularly complex and time-consuming.
The transaction discussed in the email chain and the financing of the insurance policy both
involved NFP and multiple other of the same individuals; both were multi-million dollar life
insurance policy transactions; both involved clients who were foreign nationals; both involved
the client’s borrowing significant sums and concerns about whether the financing entity would
accept foreign assets for collateral, and both involved premium financing. In additional context,
plaintiff avers that based on industry norms, closing a policy like the one involved would
generally require at least six months of underwriting and probably many more months of sales
activity; more time than was available between June 1, 2013, and the date on which the policy
was closed.

        Defendant points out that there are also several noteworthy distinctions between the two
transactions and has presented evidence to the effect that the email chain discussed a pure
hypothetical. However, we find that plaintiff has presented more than a merely plausible
alternative explanation and more than a mere possibility that additional discovery could support
its claims. The extensive similarities between the two transactions and the evidence that
defendant’s version of events would have the insurance policy close faster than would be
expected makes plaintiff’s version of events a reasonable inference rather than only a possibility.
See Kaminski v Grand Trunk Western R Co, 347 Mich. 417, 422; 79 NW2d 899 (1956). We
conclude that the trial court erred in finding that “no fair likelihood exists that additional
discovery would reveal more support for” plaintiff’s position. Wurtz, 495 Mich. at 258.
Consequently, summary disposition was premature.

       Reversed and remanded. We do not retain jurisdiction.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Jane E. Markey
                                                            /s/ Michael J. Kelly




1
  Consequently, we decline to address plaintiff’s argument that defendant’s motion was itself
insufficient due to the alleged failure of defendant’s and Braun’s affidavits to conform to MCR
2.119(B)(2). For the purposes of resolving the instant appeal, we presume that defendant
satisfied his initial burden as the moving party for summary disposition.


                                                -3-